DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jamey Carter on February 10, 2022.
	Amendment to claims 1 8, and 16, as agreed by the Attorney as follows:
	(underlined words are to be added)

1. (Currently amended) A method, comprising:
storing, for each draw or dispatch submitted to a graphics pipeline of a graphics processor, an address associated with the submitted draw or dispatch, each submitted draw or dispatch comprising one or more commands instructing the graphics processor to draw an object; 
receiving, at a command processor, an exception signal indicating an occurrence of a pipeline exception within the graphics pipeline; and
determining, based on the exception signal and on the storing, an address of a command packet associated with the pipeline exception.
8. (Currently amended) A system, comprising:
a command processor, wherein the command processor is configured to:
store one or more addresses associated with each draw or dispatch submitted to a graphics pipeline of a graphics processor, each submitted draw or dispatch including one or more commands instructing the graphics processor to draw an object; 
receive an exception signal indicating an occurrence of a pipeline exception at a shader stage of the graphics pipeline; and
determine, based on the exception signal and on the stored one or more addresses, an address of a command packet associated with the pipeline exception.

16.  (Currently amended) A non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate at least one processor to:
store, for each draw or dispatch submitted to a graphics pipeline of a graphics processor, one or more addresses associated with the submitted draw or dispatch, each submitted draw or dispatch including one or more commands instructing the graphics processor to draw an object;
receive an exception signal indicating an occurrence of a pipeline exception at a shader stage of the graphics pipeline; and
determine, based on the exception signal and on the stored one or more associated addresses, an address of a command packet associated with the pipeline exception.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a method, among other things, comprising:
storing, for each draw or dispatch submitted to a graphics pipeline of a graphics processor, an address associated with the submitted draw or dispatch, each submitted draw or dispatch comprising one or more commands instructing the graphics processor to draw an object; 
receiving, at a command processor, an exception signal indicating an occurrence of a pipeline exception within the graphics pipeline; and
determining, based on the exception signal and on the storing, an address of a command packet associated with the pipeline exception.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAU H NGUYEN/Primary Examiner, Art Unit 2611